Eckert, J. On October 31, 1941, claimant, John H. Crawford, an employee of the Department of Agriculture, Division of Animal Husbandry, of the State of Illinois, while driving a State-owned automobile on Alternate U. S. Route No. 30, about one mile east of DeKalb, Illinois, collided with a car driven by A. L. Porter of DeKalb. As a result of the collision, claimant suffered a fracture through the great trachanter, right femur; a fracture of the middle one-third right femur; and multiple fractures right patella. At the time of the accident, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident occurred while claimant was in the performance of his duties for the department, and arose out of, and in the course of, his employment. Claimant’s earnings at the time of the accident were $215.00 per month; he had no children under sixteen years of age; the basis for determining compensation is therefore the maximum weekly wage of $15.00. Claimant was temporarily totally disabled from October 31, 1941, to May 1, 1942, during which time he was paid compensation in the amount of $430.00. Respondent also paid on behalf of claimant the following amounts: (Hidden Hospital, $508.00; Dr. J. S. Rankin, $150.00. No claim is made for medical or surgical treatment, but claimant seeks an award of $3,135.00 for the permanent and complete loss of the use of his right leg. From the record, which includes a statement by the attending physician, the court finds that claimant has suffered an eighty per cent permanent loss of use of his right leg. He is, therefore, entitled to receive from the respondent the sum of $15.00 per week, for a period of 152 weeks for the partial permanent loss of the use of his right leg. Since the injury occurred subsequent to July 1, 1941, this amount must be increased ten per cent, making a total of $2,508.00. Award is therefore entered in favor of the claimant, for the total sum of $2,508.00 to be paid to him as follows: $883.93, which has accrued, is payable forthwith; $1,624.07 payable in weekly installments of $16.50 each, beginning May 11, 1943, for ninety-eight weeks, with an additional final payment of $7.07. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Fund in the manner provided for in such Act.